E. P. Field, conservator of the estate of Angie Bliss, an insane person, seeks to recover the sum of $202.70 for money paid to the Board of Administration of the State of Illinois, on February 5, 1916, for the support of his ward at the Jacksonville Hospital, under section 23 of the Act of 1912 revising the law in relation to Charities and states as a reason therefor that said law was declared unconstitutional and claimant should be reimbursed by the State. The Attorney General lias filed his demurrer to the petition. This Court passed upon this question in the cases of Frank Pop-ham conservator of the estate of Laura Hope Bain; and Robert Rohl, Sr., decided at a recent term of this Court, and in the case of Herman Maibauer, decided at the present term of this Court, in which the Court held that money paid under an unconstitutional Statute could not be recovered back, as it was a payment made under a mistake of law, and cited in support of this doctrine, the decisions of the Supreme Court of this State in the cases of People v. Foster, 133 Ill., 509, and Yates v. The Royal Insurance Company, 200 Ill., 202. The demurrer filed by the Attorney General will be sustained and as the demurrer presents the right of claimant to recover, and as testimony has been taken showing the facts in the case, it will not be necessary for the State to file answer. The claimant is therefore rejected.